Case 7:14-cv-03674-VB-PED Document 514 Filed 10/10/19 Page 1 of 2
Case 7:14-cv-03674-VB-PED Document 513 Filed 10/09/19 Page 1 of 2

 

e @ -F a Cr vAte ees 13 ry
Or CERMEMABPLICATION GRANTED:

The status conference scheduled for 10/11/2019 is Eric Lindquist, Counsel
canceled. By 10/31/2019, the parties will file either a eric@cw.legal

proposed stipulation and order of dismissal or a

further joint status update.
q
A/ so oe \
ut (0 [10] 19

 

 

 

   
  
   

Vincent L. Briccetti, U.S.D.J. Date

est oy

October 9, 201985 c ety |

VIA ECF ONLY | ROCUMEN
BLECT ROMNICALL Yo EALEE

 

The Honorable Vincent L. Briccetti i .
United States Courthouse (eee
300 Quarropas Street, Room 630 “
White Plains, NY 10601

RE: The Plumbing Supply, LLC d/b/a Faucet Works v. ExxonMobil Oil Corp.
et al., Docket No. 7:14-cv-03674 (VLB) — Settlement Agreement in Principle

Dear Judge Briccetti:

In accordance with Your Honor’s order of August 27, 2019, we submit herein a joint
update on behalf of Plaintiff The Plumbing Supply, LLC (“Faucet Works”), Defendant CPD NY
Energy Corp. (“CPD”), Defendant Cumberland Farms, Inc. (“CFI”), and Groundwater and
Environmental Services, Inc. (“GES”)! concerning the status of the above case. Faucet Works,
CPD, CFI and GES, the parties with a direct financial interest in the settlement, are in agreement
concerning the substantive terms of the settlement documentation, subject only to a small
number of corrections and clean-up items that will be addressed in a final draft to be circulated to
all counsel before the end of this week, and final client review. CPD and CFI will contact
defendants ExxonMobil Oil Corporation (“EMOC”) and Exxon Mobil Corporation (“EMC”) and
Third-Party Defendant ConocoPhillips Company (“Conoco”) concerning the final draft
settlement agreement. CFI and CPD do not anticipate any controversy that would prevent
EMOC, EMC, or Conoco from executing the settlement agreement,

Under the settlement agreement all parties will be mutually released, and a stipulation
fully and finally dismissing the case will be filed. None of Faucet Works, CPD, CFI or GES
intends to contest the Petition to Enforce Filing Lien filed in the present case on September 26,
2019, by the law firm of Zarin and Steinmetz and attorney Helen Mauch.

 

| Pursuant to Stipulation and Order of Partial Voluntary Dismissal So Ordered by the Court on September 27, 2019
(ECF Doe. No. $12), CPD dismissed its Third-Party claims against GES and GES was terminated as a party in this
matter. GES, however, remains a party to the settlement agreement being circulated and negotiated.

 

2 Westchester Park Drive, Suite 110 | White Plains, New York 10604
Tel: 914.967.2753 | Fax: 914.967.2754 | www.cw. legal
Case 7:14-cv-03674-VB-PED Document 514 Filed 10/10/19 Page 2 of 2
Case 7:14-cv-03674-VB-PED Document 513 Filed 10/09/19 Page 2 of 2

Hon. Vincent L. Briccetti
October 9, 2019
Page 2 of 2

We respectfully suggest, therefore, that there are no issues currently requiring Your
Honor’s attention, and we request that the conference scheduled for Friday, October 11, be
adjourned pending the filing of the final stipulation of voluntary dismissal.

Respectfully submitted,

Eric Lindquist, Esq.

 

Ce: All Attorneys of Record (via ECF)
